                 Case 2:20-cv-02206-MMB Document 1 Filed 05/08/20 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
 1                                          FOR THE
                                EASTERN DISTRICT OF PENNSYLVANIA
 2

 3
     MARNIQUE HEWETT,                                 )
 4                                                    )
                                                      )
                    Plaintiff                         )
 5
                                                      ) Case No.:
            v.                                        )
 6
                                                      ) COMPLAINT AND DEMAND FOR
 7                                                    ) JURY TRIAL
     PEOPLES COMMERCE, INC.                           )
 8                                                    )
                    Defendant                         )
 9                                                    )

10
                                                 COMPLAINT
11
            MARNIQUE HEWETT (“Plaintiff”), by and through her attorneys, KIMMEL &
12
     SILVERMAN, P.C alleges the following against PEOPLES COMMERCE, INC. (“Defendant”):
13
                                               INTRODUCTION
14

15
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act,

16   ("TCPA"), 47 U.S.C. § 227, et seq.

17                                    JURISDICTION AND VENUE

18          2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.
19   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
20
            3.      Defendant conducts business in the Commonwealth of Pennsylvania and as such,
21
     personal jurisdiction is established.
22
            4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
23
                                                   PARTIES
24
            5.      Plaintiff is a natural person residing in Philadelphia, PA 19141.
25



                                                       1

                                             PLAINTIFF’S COMPLAINT
                   Case 2:20-cv-02206-MMB Document 1 Filed 05/08/20 Page 2 of 5




              6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 1
              7.      Defendant is a corporation with its principal place of business, headquarters, or
 2

 3   otherwise valid mailing address located at 1001 W. Ridge Pike Conshohocken, PA 19428.

 4            8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

 5            9.      Defendant acted through its agents, employees, officers, members, directors,

 6   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
 7                                      FACTUAL ALLEGATIONS
 8
              10.     Plaintiff has a cellular telephone number.
 9
              11.     Plaintiff has only used this number as a cellular telephone number.
10
              12.     Defendant placed repeated harassing telephone calls to Plaintiff on her cellular
11
     telephone number, often multiple times per day.
12
              13.     When contacting Plaintiff, Defendant used an automatic telephone dialing system
13
     and automatic and/or pre-recorded messages.
14
              14.     Plaintiff knew Defendant was calling her using an automatic telephone dialing
15

16   system and automatic and/or pre-recorded messages as she received calls from Defendant that

17   began with a delay or pause prior to a live representative of Defendant coming on the line.

18            15.     Defendant’s telephone calls were not made for “emergency purposes.”

19            16.     Desiring to stop Defendant’s incessant calling, Plaintiff spoke to Defendant
20   shortly after the calls commenced, and insisted that Defendant stop calling her.
21
              17.     Defendant heard and acknowledged Plaintiff’s request to stop calling.
22
              18.     Once Defendant was aware that its calls were unwanted and to stop, there was no
23
     lawful purpose to continue making further calls, nor was there any good faith reason to place
24
     calls.
25



                                                        2

                                          PLAINTIFF’S COMPLAINT
               Case 2:20-cv-02206-MMB Document 1 Filed 05/08/20 Page 3 of 5




            19.       However, Defendant continued to call Plaintiff excessively.
 1
            20.       Defendant’s actions as described herein were taken with the intent to harass,
 2

 3   upset and coerce payment from Plaintiff.

 4          21.       Plaintiff found Defendant’s repeated calls to be invasive, harassing, annoying,

 5   frustrating, and upsetting.

 6          22.       Upon information and belief, Defendant conducts business in a manner which
 7   violates the TCPA.
 8

 9
                                         COUNT I
                                  DEFENDANT VIOLATED THE
10                          TELEPHONE CONSUMER PROTECTION ACT

11           23.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

12   length herein.

13           24.      Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone using
14
     an automatic telephone dialing system and automatic and/or pre-recorded messages.
15
             25.      Defendant’s calls to Plaintiff were not made for “emergency purposes.”
16
            26.       Defendant’s calls to Plaintiff after Plaintiff revoked consent to call were made
17
     without “prior express consent.”
18
             27.      Defendant’s acts as described above were done with malicious, intentional,
19
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
20
     purpose of harassing Plaintiff.
21

22           28.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

23   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

24   legal justification or legal excuse.

25



                                                       3

                                            PLAINTIFF’S COMPLAINT
                Case 2:20-cv-02206-MMB Document 1 Filed 05/08/20 Page 4 of 5




            29.    As a result of the above violations of the TCPA, Plaintiff has suffered the losses
 1
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
 2

 3   damages.

 4                                     PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiff, MARNIQUE HEWETT, respectfully prays for a judgment as

 6   follows:
 7                 a.     All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
 8
                   b.     Statutory damages of $500.00 per violative telephone call pursuant to 47
 9
                          U.S.C. § 227(b)(3)(B);
10
                   c.     Treble damages of $1,500.00 per violative telephone call pursuant to 47
11
                          U.S.C. §227(b)(3);
12
                   d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
13
                   e.     Any other relief deemed appropriate by this Honorable Court.
14

15

16

17

18

19

20

21

22

23

24

25



                                                    4

                                       PLAINTIFF’S COMPLAINT
                  Case 2:20-cv-02206-MMB Document 1 Filed 05/08/20 Page 5 of 5




                                  DEMAND FOR JURY TRIAL
 1
             PLEASE TAKE NOTICE that Plaintiff, MARNIQUE HEWETT, demands a jury trial in
 2

 3   this case.

 4

 5                                           Respectfully submitted,

 6     DATED: May 8 2020                     By: /s/ Amy L.B. Ginsburg
                                             Amy L.B. Ginsburg, Esq.
 7                                           Kimmel & Silverman, P.C.
                                             30 East Butler Pike
 8
                                             Ambler, PA 19002
 9
                                             Telephone: (215) 540-8888
                                             Email: aginsburg@creditlaw.com
10                                           Attorney for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                               5

                                     PLAINTIFF’S COMPLAINT
